Citation Nr: 1610488	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  13-16 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disability prior to April 23, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to December 1964. 

This matter comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a September 2011 rating decision of the VA Regional Office (RO) in St. Louis, Missouri.

During the pendency of the appeal, a May 2014 rating decision granted a 100 percent disability rating for the service-connected coronary artery disease, status post myocardial infarction, stenting, and coronary artery bypass graft, effective April 23, 2014.  This is the only service connected disorder.  As this disability was rated 100 percent disabling, the issue of entitlement to a total rating based on unemployability is rendered moot as of that date.  However, the issue remained in appellate status as the maximum schedular rating was not assigned from the date of the claim. See AB v. Brown, 6 Vet. App. 35 (1993).

By decision in April 2015, the Board confirmed and continued the RO's May 2014 decision and denied entitlement to a total rating based on unemployability due to service-connected disability prior to April 23, 2014.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2016 Order, the Court vacated the Board's decision and remanded the matter for readjudication consistent with instructions outlined in a prior January 2016 Joint Motion for Remand (Joint Motion).

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran asserts that he was totally disabled by symptoms associated with service-connected heart disease prior to April 23, 2014, and that he is entitled to an earlier effective date for a total rating based on individual unemployability.

The Board observes that in the January 2016 Joint Motion for Remand, the parties found that the Board erred by not ensuring that VA fulfilled its duty to assist the appellant.  In this regard, it was pointed that prior to its decision, the Board did not secure sufficient medical evidence from the Veteran's VA provider that might have supported his claim for increased disability prior to April 23, 2014.  It particular, it was noted that the appellant had received treatment for heart disease from Dr. Beryl Parrish at the Gene Taylor Community-Based Outpatient Clinic (CBOC) in Mount Vernon, Missouri, and that the record did not indicate whether complete records from that facility had been requested or obtained.  It was added that additional records from the CBOC, including those of the Veteran's primary care physician, Dr. Parrish, might contain information predating April 2014 that related to the appellant's employability.  The Joint Motion directed that the Board ensure that those records and any other evidence deemed indicated were requested.

The parties also stated that upon readjudication of the claim, the Board should address the Veteran's contentions that his disability worsened after his retirement in 2002, resulting in frequent hospitalizations, and evaluate whether the record supports that assertion.  It was also noted that while the Board found that the April 2014 examination was the first evidence of Appellant's unemployability, the VA examiner who rendered the opinion relied in part on prior records, and that this should also be discussed in evaluating whether entitlement to an earlier effective date for individual unemployability is warranted. 

Upon the Board's review of the record, it is shown that there are no VA outpatient clinical data of record since July 2007.  As there is potential notice of the existence of additional VA records showing treatment for heart disease, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, VA records dating from August 2007 through April 2014 should be requested and associated with the claims folder.

Additionally, the Board notes that the Veteran wrote in December 2011 that one year at some point after his retirement, he had been in and out of the hospital and had gone through rehabilitation for heart disease.  The year was not specified.  As such, he should be contacted and asked to submit authorization to retrieve records from that hospital and/or providers in this regard.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appellant and request that he submit authorization to retrieve clinical records from the hospital(s) to which he was admitted for treatment for heart disease after his retirement.  VA should request these records if and when proper authorization is received.  The appellant should also be notified that he may also retrieve such records on his own and submit them to the VA if he so desires.  All attempts to obtain any records should be documented in the claims folder.

2.  Request all VA outpatient records dating from August 2007 through April 2014 from the Gene Taylor CBOC in Mount Vernon, Missouri and associate them with the appellant's Virtual VA/VBMS file.  If treatment was rendered at other VA facilities, those records should also be obtained.  Appellant should be asked to identify any VA treatment during this period to the extent indicated.  All attempts to obtain the records should be documented.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  

3.  The RO must ensure that the request for records complies with this remand.  If an action is not taken or is deficient, it must be rectified. See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After taking any further development deemed appropriate, the RO must readjudicate the claim.  If the benefit is not granted, the appellant and his representative must be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

